IN THE COURT OF CRIMINAL APPEALS
OF TEXAS

 



NO. WR-77,897-01


EX PARTE ANTOINE LAMONT SMITH, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-05-55554-K IN THE CRIMINAL DISTRICT COURT NO. 4

FROM DALLAS COUNTY



Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder, and he
was sentenced to life in prison. The Fifth Court of Appeals affirmed the conviction in an unpublished
opinion. Antoine Lamont Smith v. State, No. 05-08-01115-CR (Tex. App. - Dallas del. Aug. 18,
2010).
	Applicant raises several claims in his writ application, including claims of ineffective
assistance of trial and appellate counsel. The trial court indicates it obtained affidavits from counsel
regarding the ineffective assistance claims, and it has entered findings of fact and conclusions of law
recommending that relief be denied. The affidavits, however, are not included in the writ record
provided to this Court.  
	The trial court shall supplement the writ record to this Court with the affidavits filed in this
habeas proceeding, and this application will be held in abeyance until the writ record is
supplemented, which shall occur within 30 days of the days of this order. Any extensions of time
shall be obtained from this Court.
Filed: September 5, 2012
Do not publish